SECURITY AGREEMENT
 
American BioCare, Inc., a Nevada corporation (“American”), and Citizens Bank,
a  Michigan banking corporation (“Citizens”) enter into this Security Agreement
(this “Security Agreement”) as of April 11, 2011.
 
BACKGROUND
 
A. American has executed a Guaranty (the “Guaranty”) dated on or about the date
of this Security Agreement pursuant to which American guarantied all of CC
Tennessee Holdings, LLC’s (“CC Holdings”) and Care Choices of Tennessee, Inc.’s
(“CCI”, and together with CC Holdings, “Borrowers”) obligations to Citizens. All
capitalized terms used but not otherwise defined in this Security Agreement have
the meanings provided in the Guaranty.
 
B. American is executing this Security Agreement to secure its Obligations under
the Guaranty.
 
C. CCI may (i) merge with Care Choices II, Inc., a Tennessee corporation
(“CCII”), with CCI as the surviving entity, and (ii) convert its organizational
form from a corporation to a limited liability company.  Accordingly, all
references to CCI in this Security Agreement include CCI as successor by merger
to CCII and CCI whether as a corporation or a limited liability company.
 
THEREFORE, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
TERMS AND CONDITIONS
 
1.  
Definitions.

 
1.1 “Account” means any “account,” as that term is defined in the UCC, now owned
or hereafter acquired by American, and, in any event, will include, without
limitation, each of the following, whether now owned or hereafter acquired by
American: (a) all rights of American to payment for goods sold or leased or
services rendered, whether or not earned by performance, (b) all accounts
receivable of American, (c) all rights of American to receive any payment of
money or other form of consideration, (d) all security pledged, assigned or
granted to or held by American to secure any of the foregoing, (e) all
guaranties of, or indemnifications with respect to, any of the foregoing, and
(f) all rights of American as an unpaid provider of services, and (g) all
supporting Obligations for or related to any Accounts.
 
1.2 “Chattel Paper” means any “chattel paper,” as that term is defined in
Article 9 of the UCC, now owned or hereafter acquired by American, and will
include electronic chattel paper and tangible chattel paper.
 
1.3 “Collateral” has the meaning specified in Section 2.1.
 
1.4 “Commercial Tort Claim” has the meaning given in the UCC.
 
1.5 “Computer Records” has the meaning specified in Section 3.1(K).
 
1.6 “Deposit Account” means a demand, time, savings, passbook, or similar
account maintained with a bank.  The term does not include investment property
or accounts evidenced by an instrument.
 
1.7 “Document” means any “document,” as that term is defined in the UCC, now
owned or hereafter acquired by American, including, without limitation, all
documents of title and all receipts covering, evidencing or representing goods
now owned or hereafter acquired by American.
 
1.8 “Equipment” means any “equipment,” as that term is defined in the UCC, now
owned or hereafter acquired by American and, in any event, will include, without
limitation, all machinery, equipment, furniture, trade fixtures, tractors,
trailers, rolling stock, vessels, aircraft and vehicles now owned or hereafter
acquired by American and any and all additions, substitutions and replacements
of any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.
 
1.9 “Event of Default” means any breach by American hereunder or a default under
the Guaranty.
 
1.10 “General Intangibles” means any “general intangibles,” as that term is
defined in the UCC, now owned or hereafter acquired by American and, in any
event, will include, without limitation, each of the following, whether now
owned or hereafter acquired by American: (a) Intellectual Property Collateral;
(b) all of American’s books, records, data, plans, manuals, computer software,
computer tapes, computer disks, computer programs, source codes, object codes
and all rights of American to retrieve data and other information from third
parties; (c) all of American’s contract rights, commercial tort claims,
partnership interests, membership interests, joint venture interests,
securities, deposit accounts, investment accounts and certificates of deposit;
(d) all rights of American to payment under chattel paper, documents,
instruments and similar agreements; (e) letters of credit, letters of credit
rights, Supporting Obligations, related to any General Intangibles, payment
intangibles and rights to payment for money or funds advanced or sold of
American; (f) all tax refunds and tax refund claims of American; (g) all choses
in action and causes of action of American (whether arising in contract, tort or
otherwise and whether or not currently in litigation) and all judgments in favor
of American; (h) all rights and claims of American under warranties and
indemnities; and (i) all rights of American under any insurance, surety or
similar contract or arrangement.
 
1.11 “Governmental Authority” means any nation or government, any state,
province or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
 
1.12 “Instrument” means any “instrument,” as that term is defined in the UCC,
now owned or hereafter acquired by American, and, in any event, will include all
promissory notes, drafts, bills of exchange and trade acceptances, whether now
owned or hereafter acquired.
 
1.13 “Intellectual Property Collateral” means all patents, copyrights,
trademarks, service marks, trade names, trade secrets, registrations, goodwill,
franchises, licenses, permits, proprietary information, customer lists, designs,
inventions and all other intellectual property and proprietary rights, whether
now owned or hereafter acquired.
 
1.14 “Inventory” means any “inventory,” as that term is defined in the UCC, now
owned or hereafter acquired by American, and, in any event, will include,
without limitation, each of the following, whether now owned or hereafter
acquired by American: (a) all goods and other personal property of American that
are held for sale or lease or to be furnished under any contract of service; (b)
all raw materials, work-in-process, finished goods, supplies and materials of
American; (c) all wrapping, packaging, advertising and shipping materials of
American; (d) all goods that have been returned to, repossessed by or stopped in
transit by American; and (e) all Documents evidencing any of the foregoing.
 
1.15 “Investment Property” means any “investment property” as that term is
defined in the UCC, now owned or hereafter acquired by American, and in any
event, will include without limitation all shares of stock and other equity,
partnership or membership interests constituting securities, of the Subsidiaries
of American from time to time owned or acquired by American in any manner, and
the certificates and all dividends, cash, instruments, rights and other property
from time to time received, receivable or otherwise distributed or distributable
in respect of or in exchange for any or all of such shares.
 
1.16 “Letter of Credit Right” means a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.  The term does not include the right
of a beneficiary to demand payment or performance under a letter of credit.
 
1.17 “Obligations” means the “Obligations” as that term is defined in the
Guaranty and any and all expenses, fees and all other amounts incurred or paid
by or on behalf of Citizens in enforcing any rights to collect or in collecting
(including fees and disbursements of legal counsel) the Obligations under the
Guaranty or in enforcing its rights or remedies under this Security Agreement.
 
1.18 “Proceeds” means any “proceeds,” as such term is defined in the UCC and, in
any event, will include, but not be limited to, (a) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to American from time to time
with respect to any of the Collateral, (b) any and all payments (in any form
whatsoever) made or due and payable to American from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any Governmental Authority (or any Person
acting, or purporting to act, for or on behalf of any Governmental Authority),
and (c) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
 
1.19 “Records” is defined in Section 5.6.
 
1.20 “Section” means the applicable section of this Agreement.
 
1.21 “Software” means all (i) computer programs and supporting information
provided in connection with a transaction relating to the program, and (ii)
computer programs embedded in goods and any supporting information provided in
connection with a transaction relating to the program whether or not the program
is associated with the goods in such a manner that it customarily is considered
part of the goods, and whether or not, by becoming the owner of the goods, a
person acquires a right to use the program in connection with the goods, and
whether or not the program is embedded in goods that consist solely of the
medium in which the program is embedded.
 
1.22 “Subsidiary” means any subsidiary existing now or hereafter created or
acquired.
 
1.23 “Supporting Obligations” has the meaning given in the UCC.
 
1.24 “UCC” means the Uniform Commercial Code as in effect in the State of
Michigan; provided, however, that if, by applicable law, the perfection or
effect of perfection or non-perfection of the security interest created
hereunder in any Collateral is governed by the Uniform Commercial Code as in
effect on or after the date hereof in any other jurisdiction, “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or the effect of perfection or
non-perfection.
 
2.  
Security Interest.

 
2.1 Security Interest.  As collateral security for the prompt payment and
performance in full when due of the Obligations, American hereby pledges and
assigns (as collateral) to Citizens, and grants to Citizens, a first priority
lien on and security interest in all of American’s personal property, including,
but not limited to, all of American’s right, title and interest in and to the
following, whether now owned or hereafter arising or acquired and wherever
located (collectively, the “Collateral”):
 
(A) all Accounts;
 
(B) all Chattel Paper;
 
(C) all General Intangibles;
 
(D) all Equipment;
 
(E) all Inventory;
 
(F) all Documents;
 
(G) all Instruments;
 
(H) all Letter of Credit Rights;
 
(I) all Commercial Tort Claims;
 
(J) all Deposit Accounts;
 
(K) all computer records (“Computer Records”) and Software, whether relating to
the foregoing Collateral or otherwise, but in the case of such Software, subject
to the rights of any non-affiliated licensee of software and any cash
collateral, deposit account or investment account established or maintained
hereunder;
 
(L) all Investment Property;
 
(M) all Supporting Obligations; and
 
(N) the Proceeds, in cash or otherwise, of any of the property described in the
foregoing clauses (A) through (M) and all liens, security, rights, remedies and
claims of American with respect thereto.
 
2.2 American Remains Liable.  Notwithstanding anything to the contrary contained
in this Security Agreement, (a) American will remain liable under the contracts,
agreements, documents and instruments included in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Security Agreement had not been executed, (b) the
exercise by Citizens of any of its rights or remedies hereunder will not release
American from any of its duties or obligations under the contracts, agreements,
documents and instruments included in the Collateral, and (c) Citizens will not
have any indebtedness, liability or obligation (by assumption or otherwise)
under any of the contracts, agreements, documents and instruments included in
the Collateral by reason of this Security Agreement, and will not be obligated
to perform any of the obligations or duties of American thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
 
2.3 Financing Statements.  Citizens is authorized to file financing statements
to perfect its security interest in the Collateral.
 
3.  
Prior Liens.

 
American represents and warrants to Citizens that the Collateral is not, and
until the Obligations are paid in full, will not be subject to liens, claims or
encumbrances other than in favor of Citizens, and no person has possession or
control (as defined in the UCC) of any of the Collateral of such nature that
perfection of a security interest may be accomplished by control.
 
4.  
Covenants.

 
American covenants and agrees with Citizens that until the Obligations are paid
and performed in full:
 
4.1 Further Assurances.  At any time and from time to time, upon the request of
Citizens, and at the sole expense of American, American will promptly execute
and deliver all such further agreements, documents and instruments and take such
further action as Citizens may reasonably deem necessary or appropriate to
preserve and perfect its security interest in and pledge and collateral
assignment of the Collateral and carry out the provisions and purposes of this
Security Agreement or to enable Citizens to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral.  American agrees to
maintain and preserve Citizens’ security interest in and pledge and collateral
assignment of the Collateral hereunder.  Without limiting the generality of the
foregoing, American will (a) execute and deliver to Citizens any financing
statements as Citizens may from time to time request if American’s signature
thereon is required; and (b) execute and deliver to Citizens such other
agreements, documents and instruments, including without limitation control
agreements or stock powers, as Citizens may require to perfect and maintain the
validity, effectiveness and priority of the liens intended to be created by this
Security Agreement.  American authorizes Citizens to file one or more financing
statements, and amendments thereto, relating to all or any part of the
Collateral without the signature of American unless otherwise prohibited by law.
 
4.2 Possession.  Following the occurrence and during the continuance of an Event
of Default, Citizens will be entitled to take possession of the Collateral in
accordance with the UCC.
 
5.  
Rights of Citizens.

 
5.1 Power of Attorney.  American hereby irrevocably constitutes and appoints
Citizens with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the name of
American or in its own name, to take, after the occurrence and during the
continuance of an Event of Default, any and all actions, and to execute any and
all documents and instruments which Citizens at any time deems appropriate or
necessary, to accomplish the purposes of this Security Agreement including to
do, at Citizens’ option and American’s expense, at any time, all acts and things
which Citizens deems necessary to protect and preserve the Collateral and the
security interest therein.  This power of attorney is a power coupled with an
interest and will be irrevocable.  Citizens will be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to Citizens in this Security Agreement, and will
not be liable for any failure to do so or any delay in doing so.  This power of
attorney is conferred on Citizens solely to protect, preserve, maintain and
realize upon its security interest in the Collateral.  Citizens will not be
responsible for any decline in the value of the Collateral and will not be
required to take any steps to preserve rights against prior parties or to
protect, preserve or maintain any lien given to secure the Collateral.
 
5.2 Setoff.  Upon and after the occurrence of an Event of Default, Citizens will
have all setoff and recoupment rights it may have under any other agreements and
applicable law.
 
5.3 Performance by Citizens.  If American fails to perform any covenant or
agreement contained in this Security Agreement, Citizens may (but will not be
obligated to) perform or attempt to perform such covenant or agreement on behalf
of American, in which case Citizens will exercise good faith and make diligent
efforts to give American prompt prior written notice of such performance or
attempted performance.  In such event,  American will, at the request of
Citizens, promptly pay any reasonable amount expended by Citizens in connection
with such performance or attempted performance to Citizens, together with
interest thereon at the penalty interest rate specified in the Loan Agreement,
from and including the date of such expenditure but excluding the date such
expenditure is paid in full.  Notwithstanding the foregoing, it is expressly
agreed that Citizens will not have any liability or responsibility for the
performance (or non-performance) of any obligation of American under this
Security Agreement.
 
5.4 Certain Costs and Expenses.  American will pay or reimburse Citizens within
five (5) Business Days after demand for all reasonable costs and expenses
(including reasonable attorneys’ and paralegals’ fees) incurred by it in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Security Agreement during the existence of an
Event of Default or after acceleration of any of the Obligations (including in
connection with any “workout” or restructuring regarding the Obligations, and
including in any insolvency proceeding or appellate proceeding).  The agreements
in this Section 6.4 will survive the payment in full of the Obligations.
 
6.  
Default.

 
6.1 Rights and Remedies.  If an Event of Default occurs and is continuing,
Citizens will have the following rights and remedies:
 
(A) Citizens may exercise any of the rights and remedies set forth in this
Security Agreement (including, without limitation, in Section 6 of this Security
Agreement) and the Guaranty, or by applicable law.
 
(B) In addition to all other rights and remedies granted to Citizens in this
Security Agreement or by applicable law, Citizens will have all of the rights
and remedies of a secured creditor under the UCC and Citizens may sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of Citizens’ offices or elsewhere, for
cash, on credit or for future delivery, upon commercially reasonable terms and
in compliance with Part 6 of Article 9 of the UCC and otherwise applicable law.
 
(C) Citizens may exercise any and all rights and remedies of American under or
in respect of the Collateral, including, without limitation, any and all rights
of American to demand or otherwise require payment of any amount under, or
performance of any provision of any of the Collateral and any and all voting
rights and limited liability company powers in respect of the Collateral.
 
(D) On any sale of the Collateral, Citizens is hereby authorized to comply with
any limitation or restriction with which compliance is necessary (based on a
reasoned opinion of Citizens’ counsel) in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any applicable Governmental Authority.
 
(E) Citizens may direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Citizens or as Citizens will direct;
provided, that all such amounts paid will be first applied against Citizens’
costs of enforcing this Agreement and then credited to American as payments made
on the Obligations.
 
7.  
Miscellaneous.

 
7.1 Acts Not Affecting Obligations.  None of the following will affect the
liabilities of American under this Security Agreement, or the Obligations, or
the rights of Citizens with respect to the Collateral: (a) acceptance or
retention by Citizens of other security for the Obligations, or for the
liability of any person with respect to the Obligations; (b) the release of all
or any of the Collateral or other security for any of the Obligations; (c) any
release, extension, renewal, modification or compromise of any of the
Obligations or the liability of any obligor thereon; (d) failure by Citizens to
resort to other security or any person liable for any of the Obligations before
resorting to the Collateral; (e) any increase in the amount of the Obligations
secured hereunder for any reason whatsoever; and (f) any exercise, or failure to
exercise, any remedy described in Section 7, or taking or failing to take any
action with respect thereto. Under no circumstances will Citizens have the duty
to marshal assets of American.
 
7.2 Further Assurances.  American agrees that it will cooperate with Citizens
and will execute and deliver, or cause to be executed and delivered, all such
other instruments and documents and will take all such other action, as Citizens
may reasonably request from time to time in order to carry out the provisions
and purposes hereof.
 
7.3 Interpretation.  The headings contained in this Security Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties and will not in any way affect the meaning or interpretation of this
Security Agreement.  Whenever the singular is used, the same will include the
plural and vice versa, where appropriate. Words of any gender will include each
other gender where appropriate.
 
7.4 Conflicts.  In addition to the Guaranty, American is also executing a
Securities Pledge Agreement in favor of Citizens (the “Pledge Agreement”).  To
the extent of any inconsistencies or conflicts related to Citizens’ security
interest in American’s equity interest(s) in any Subsidiaries, including rights
and remedies, the Pledge Agreement will govern and control.
 
7.5 No Waiver; Cumulative Remedies.  This Security Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions of this Security Agreement may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance.  No failure to exercise or delay in exercising any right,
power or remedy hereunder will operate as a waiver thereof; nor will any single
or partial exercise of any right, power or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  The rights and remedies under this Security Agreement are cumulative
and are not exclusive of any rights or remedies which any party may otherwise
have at law or in equity.
 
7.6 Successors and Assigns.  This Security Agreement will be binding upon and
inure to the benefit of the parties to this Security Agreement and their
respective permitted successors and assigns; provided that American may not
assign or transfer any of its rights or delegate any of its obligations under
this Security Agreement without the prior written consent of Citizens.
 
7.7 Governing Law.  This Security Agreement will be governed by the laws of the
State of Michigan (regardless of the laws that might otherwise govern under
applicable Michigan principles of conflicts of law) as to all matters,
including, but not limited to, matters of validity, construction, effect,
performance and remedies.
 
7.8 Severability.  If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will have no affect on the other provisions of this Security
Agreement, which will remain valid, operative and enforceable.  Upon any such
determination that any term or other provision is illegal, invalid or
unenforceable, the parties hereto will negotiate in good faith to modify this
Security Agreement so as to affect the original intent of the parties as closely
as possible.
 
7.9 Notices.  All notices, requests and other communications that are required
or may be given under this Security Agreement will be (a) made in the manner and
to the addresses set forth in the Guaranty and (b) deemed given as and when
provided in the Guaranty.
 
7.10 Counterparts.  This Security Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which taken
together will constitute one and the same instrument.
 
7.11 Construction.  Each party hereto has participated in the negotiation and
drafting of this Security Agreement.  In the event an ambiguity or question of
intent or interpretation arises under any provision of this Security Agreement,
this Security Agreement will be construed as if drafted jointly by the parties,
and no presumption or burden of proof will arise favoring or disfavoring any
party by virtue of authoring any of the provisions of this Security Agreement.
 
7.12 Continuing Lien.  The security interest granted under this Security
Agreement will be a continuing security interest in every respect and Citizens’
security interest in the Collateral as granted herein will continue in full
force and effect until payment in full of the Obligations.
 
7.13 SUBMISSION TO JURISDICTION AND VENUE.  ANY JUDICIAL PROCEEDING AGAINST
AMERICAN BY CITIZENS WITH RESPECT TO ANY TERM OR CONDITION OF THIS SECURITY
AGREEMENT SHALL BE BROUGHT BY CITIZENS IN A COURT OF COMPETENT JURISDICTION IN
THE STATE OF MICHIGAN, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
AMERICAN AND CITIZENS ACCEPT FOR THEMSELVES AND IN CONNECTION WITH THEIR
RESPECTIVE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION
OF THE AFORESAID COURTS.  AMERICAN WAIVES ANY BOND OR SURETY OR SECURITY UPON
SUCH BOND OR SURETY WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF
CITIZENS.  ANY JUDICIAL PROCEEDING BY AMERICAN AGAINST CITIZENS  INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED
TO OR CONNECTED WITH THIS SECURITY AGREEMENT, SHALL BE BROUGHT ONLY IN A FEDERAL
COURT LOCATED IN THE STATE OF MICHIGAN OR IN STATE COURTS IN OAKLAND COUNTY,
MICHIGAN.  AMERICAN WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREUNDER OR IN CONNECTION HEREWITH AND MAY NOT ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON
CONVENIENS.  AMERICAN OR CITIZENS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVERS AND CONSENTS
CONTAINED HEREIN.
 
7.14 WAIVER OF JURY TRIAL.  AMERICAN AND CITIZENS ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT AVAILABLE IN CERTAIN CIRCUMSTANCES, BUT
THAT IT MAY BE WAIVED.  AMERICAN AND CITIZENS, AFTER CONSULTING COUNSEL OF THEIR
CHOICE, EACH HEREBY KNOWINGLY AND VOLUNTARILY, WITHOUT COERCION, WAIVE ALL
RIGHTS TO A TRIAL BY JURY OF ALL DISPUTES BETWEEN THEM.  NEITHER AMERICAN NOR
CITIZENS WILL BE DEEMED TO HAVE GIVEN UP THIS WAIVER OF JURY TRIAL UNLESS SUCH
RELINQUISHMENT IS IN A WRITTEN INSTRUMENT SIGNED BY THE PARTY TO BE CHARGED.
 
 
[End of document; signatures are set forth on the next page]

 
[Signature page to Security Agreement dated as of April 11, 2011]



CITIZENS BANK, a Michigan banking corporation




By:                                                                      
Daniel J. Montes, Vice President




AMERICAN BIOCARE, INC., a Nevada
corporation




By:                                                                      
Gary D. Lewis, Chairman and Chief
Executive Officer






8941340.3